Case 8:20-cv-02236-CJC-KES Document 29 Filed 04/07/21 Page 1 of 1 Page ID #:370

                                                                                            JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES − GENERAL

 Case No.     8:20−cv−02236−CJC−KES               Date 4/7/2021
 Title        RAMY ELIAS V. CIRRUS DESIGN CORPORATION ET AL

 Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

                Cheryl Wynn                                   Not Reported
                Deputy Clerk                           Court Reporter / Recorder


      Attorneys Present for Plaintiffs:           Attorneys Present for Defendants:
               None Present                                  None Present


 Proceedings:        (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE
                     OF DISMISSAL

      The Court is in receipt of Plaintiff’s Notice of Dismissal of the entire action [28],
 and hereby orders the case dismissed with prejudice. Further, the Court orders all
 proceedings in the case vacated and taken off calendar.


                                                                            −     :     −
                                                Initials of Deputy Clerk: cw




 CV−90                             CIVIL MINUTES−GENERAL                              Page 1 of 1
